Judgment in favor of plaintiff in the sum of $20,211, and dismissing the third-party complaint, reversed, on the law and on the facts, the verdict vacated, and a new trial granted, with costs to defendant-appellant, unless plaintiff stipulates to accept $15,000 in lieu of the award by verdict, in which event the judgment is modified to that extent, and is affirmed as thus modified, with costs to defendant-appellant. In this personal injury action, it is evident that the jury verdict is excessive in its award of damages, and that a verdict in excess of $15,000 is not warranted by the record. Concur■—Valente, J. P., McNally and Steuer, JJ.; Eager and Bergan, JJ., dissent in the following memorandum: In our view the finding of liability against the City of New York is against the weight of the credible evidence. There should be a new trial on this issue. Settle order on notice.